Citation Nr: 0613617	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1971 to October 1977.  He served on active duty for 
training (ADT) from December 1971 to April 1972, and for 
weekend tours of ADT thereafter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In a December 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for prostate 
cancer, claimed as due to exposure to herbicide agents.  The 
veteran subsequently appealed the issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a December 2005 Order, the Court 
granted the joint motion, vacated the Board's December 2004 
decision, and remanded this case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran has contended, through oral and written 
statements, that he was exposed to Agent Orange while 
handling ammunition and equipment that returned from Vietnam.  
Although he never had service within Vietnam, he stated that 
during his ADT, he worked in an ammunition depot and handled 
equipment and ammunition that returned from Vietnam.  He 
stated that other men seemed afraid to handle this equipment, 
and he realizes now that it was because of the Agent Orange.



In the joint motion for remand, approved by the Court, the 
Board was instructed to further explain what actions had been 
taken by VA in assisting the veteran to determine whether he 
was exposed to Agent Orange during his ADT.  Therefore, the 
Board finds that a remand is required in order to develop any 
available evidence with regard to whether the veteran was 
exposed to Agent Orange while working at the ammunition depot 
during his ADT.  The veteran indicated that most of the 
worked he believed resulted in exposure to Agent Orange 
occurred at Fort Sill, Oklahoma, and in Yakima, Washington.  
He also served in Texas.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide additional, 
specific information as to the dates, 
locations, and conditions of the periods of 
ADT during which he believes he was exposed to 
Agent Orange or other herbicide agents, to 
include the particular organizational units 
with which he performed such duty, the 
duration of such exposure to herbicides or the 
residue thereof, and the methods by which he 
believes he came into contact with such 
agents.

2.  Contact the Army National Guard.  Provide 
the information returned by the veteran, and 
request any documentation regarding whether 
equipment handled by members of the veteran's 
Army National Guard unit in Fort Sill, 
Oklahoma; Yakima, Washington; Texas; or any 
other duty sites identified by the veteran 
between December 1971 and October 1977 may 
have originated in Vietnam.  If so, request an 
opinion as to whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that a person handling that 
equipment was exposed to Agent Orange.




3.  If, and only if, it is determined that the 
veteran was exposed to Agent Orange or other 
herbicide agents during his ADT, arrange for 
the veteran's claims file to be reviewed by a 
VA physician with expertise in oncology.

a.  The examiner should be asked to 
render an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that the veteran's prostate 
cancer is causally related to his 
exposure to Agent Orange in service while 
handling equipment and ammunition that 
was returned from Vietnam.

b.  A complete rationale should be given 
for any opinion and conclusion expressed.

4.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the July 2003 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


